*563We reject the defendant’s contention that the court erred by refusing to instruct the jury on the defense of justification pursuant to Penal Law § 35.20. The evidence adduced at trial, when viewed in a light most favorable to the defense (see, People v Padgett, 60 NY2d 142; People v Watts, 57 NY2d 299), did not support the defendant’s claim that he shot the victim while the victim was committing or attempting to commit burglary or arson upon his premises (see, Penal Law § 35.20; People v Bertone, 213 AD2d 417; see also, People v Goetz, 68 NY2d 96).
The defendant’s remaining contentions are either improperly raised on appeal (see, People v O’Connor, 126 AD2d 676), or without merit (see, People v Byrnes, 33 NY2d 343; People v Brooks, 184 AD2d 274). Bracken, J. P., Rosenblatt, Miller and Friedmann, JJ., concur.